Exhibit 10.1
EXECUTION VERSION




TERMINATION AGREEMENT
AND
RELEASE OF ZURICH AMERICAN INSURANCE COMPANY


THIS TERMINATION AGREEMENT AND RELEASE OF ZURICH AMERICAN INSURANCE COMPANY
(“Agreement”) is dated as of August 3, 2016, by and among PNM RESOURCES, INC., a
New Mexico corporation (“PNM Resources”), WESTMORELAND COAL COMPANY, a Delaware
corporation (“Westmoreland”), SAN JUAN COAL COMPANY, a Delaware corporation
(“SJCC”) and ZURICH AMERICAN INSURANCE COMPANY, a New York corporation
(“Zurich”). PNM Resources, Westmoreland, SJCC and Zurich are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”
Background
A.    The Parties are parties to a Reclamation Bond Agreement dated January 31,
2016 (the “Reclamation Bond Agreement”).
B.    The Parties are entering into this Agreement to acknowledge and agree to
the discharge of the Reclamation Bond, the termination of the Reclamation Bond
Agreement, the release of Zurich and the other matters described herein.
Agreement
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
1.    Defined Terms. Capitalized terms used in this Agreement which are not
defined herein will have the meanings assigned to them in the Reclamation Bond
Agreement.
2.    Discharge of Reclamation Bond and Release of Zurich. The Parties
acknowledge that, pursuant to and as permitted by Section 4 of the Reclamation
Bond Agreement, SJCC has replaced the Reclamation Bond, the Reclamation Bond has
been discharged and the original Reclamation Bond has been returned to Zurich by
the NMEMNRD. It is further agreed that Zurich has been fully released from and
against any and all claims that could have been asserted and any and all
liability, known and/or unknown under the Reclamation Bond.
3.    Release of Collateral. Zurich and the other Parties acknowledge and agree
that, the original Reclamation Bond having been returned to Zurich, the Initial
Letter of Credit will be immediately cancelled and terminated, such cancellation
and termination is pending, and that none of PNM Resources, Westmoreland or SJCC
shall have any further obligation to provide any Additional Collateral to Zurich
under the Reclamation Bond Agreement.
4.    Termination of Reclamation Bond Agreement. As a result of the discharge,
release and return to Zurich of the original Reclamation Bond, the Parties
acknowledge and agree that the Reclamation Bond Agreement is hereby terminated
and that the Parties thereto shall have no further liabilities or obligations to
and among each other under the Reclamation Bond Agreement.




--------------------------------------------------------------------------------




5.     Reservation of Rights. Nothing in this Agreement shall be construed or
intended to waive or limit any of Zurich’s rights, claims and/or remedies that
it may be entitled to enforce under its General Agreement of Indemnity with
Westmoreland or SJCC.
6.    Miscellaneous.
(a)    This Agreement will be governed by and construed and interpreted in
accordance with the laws of the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligation Law), but excluding all other choice
of law and conflicts of law rules.
(b)    This Agreement may be executed in any number of counterparts and by each
Party hereto in a separate counterpart, each of which when so executed and
delivered will be deemed to be an original and all of which taken together will
constitute but one and the same agreement. Electronic or pdf signatures have the
same effect as an original signature.
(c)    Each Party agrees to execute such documents and take such other actions
as any Party may reasonably request to effect the release and replacement of the
Reclamation Bond, the cancellation and termination of the Initial Letter of
Credit and the termination of the Reclamation Bond Agreement or otherwise to
implement the terms hereof.
(d)    This Agreement constitutes the entire agreement among PNM Resources,
Westmoreland, SJCC and Zurich with respect to the subject matter hereto.
[Signatures appear on next page.]


2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, PNM Resources, Westmoreland, SJCC and Zurich have caused
this Agreement to be duly executed by their duly authorized officers.


PNM RESOURCES, INC.


By:    /s/ Charles N. Eldred            
Its:
Executive Vice President and

Chief Financial Officer        




WESTMORELAND COAL COMPANY


By:     /s/ Joseph E. Micheletti            
Its:     EVP                    




SAN JUAN COAL COMPANY


By:     /s/ Joseph E. Micheletti            
Its:     Vice President                




ZURICH AMERICAN INSURANCE COMPANY


By:     /s/ Brian M. Hodges            
Its:     Senior Vice President            








3

